Case 2:19-cv-00496-LEW Document 22 Filed 11/10/20 Page 1 of 1             PageID #: 1449




                         UNITED STATES DISTRICT COURT

                                DISTRICT OF MAINE

NICOLE G. B.,                                   )
                                                )
                    Plaintiff                   )
                                                )
                    v.                          )      No. 2:19-cv-00496-LEW
                                                )
SOCIAL SECURITY ADMINISTRATION                  )
COMMISSIONER,                                   )
                                                )
                    Defendant                   )

               ORDER ACCEPTING RECOMMENDED DECISION

      The United States Magistrate Judge filed with the court, with copies to counsel, his

Report and Recommended Decision. The Magistrate Judge notified the parties that failure

to object would waive their right to de novo review and appeal. The time within which to

file objections has expired with no objection being filed. Accordingly, the Recommended

Decision (ECF No. 21) of the Magistrate Judge is hereby ADOPTED. The Commissioner’s

final administrative decision is VACATED and REMANDED.

      SO ORDERED.

      Dated this 10th day of November, 2020.

                                          /s/ Lance E. Walker
                                         UNITED STATES DISTRICT JUDGE
